
	
		I
		111th CONGRESS
		2d Session
		H. R. 5430
		IN THE HOUSE OF REPRESENTATIVES
		
			May 27, 2010
			Mrs. McCarthy of New
			 York (for herself, Mr.
			 Hinojosa, Mrs. Davis of
			 California, and Mr. Wu)
			 introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To direct the Secretary of Agriculture to award grants to
		  eligible entities for projects that leverage community resources and support
		  student access to physical activity, nutrition education, and nutritious foods
		  during the regular school calendar.
	
	
		1.Short titleThis Act may be cited as the
			 Partnerships for Wellness
			 Act.
		2.Grants to support
			 physical activity and nutrition
			(a)In
			 GeneralFrom the amounts appropriated to carry out this section,
			 the Secretary of Agriculture shall award grants to eligible entities, on a
			 competitive basis, for projects that leverage community resources and support
			 student access to physical activity, nutrition education, and nutritious foods
			 during the regular school calendar.
			(b)Application
				(1)In
			 generalEach eligible entity that desires to receive a grant
			 under this section shall submit an application to the Secretary at such time,
			 in such manner, and containing such information as the Secretary may reasonably
			 require, including—
					(A)a
			 community-involvement plan described in
			 paragraph (2);
					(B)a description of
			 the partners of the eligible entity that will be involved in the implementation
			 of the community-involvement plan;
					(C)a description of
			 the roles that will be played by each partner of the eligible entity in the
			 implementation of the community-involvement plan, including a description of
			 the services that will be provided by each partner of the eligible entity;
			 and
					(D)a description of
			 how funds received under this section will be integrated with other Federal,
			 State, and local funds to maximize services and opportunities for students,
			 their families, and the community to be served by the eligible entity,
			 including a description of how funds received under this section will be
			 distributed and utilized.
					(2)Community
			 involvement plan
					(A)In
			 generalTo be eligible to
			 receive a grant under this section, an eligible entity shall develop a plan for
			 leveraging resources, services, and opportunities available within the
			 community to be served by the eligible entity in order to increase, during the
			 regular school calendar, student access to physical activity, and nutrition
			 education, and nutritious foods.
					(B)RequirementsThe
			 community-involvement plan shall include—
						(i)a needs assessment based on guidelines
			 established by the Secretary that describes the need for access to physical
			 activity, nutrition education, and nutritious foods, during the regular school
			 calendar, of students served by the local educational agency that is partner of
			 the eligible entity;
						(ii)a
			 description of the potential resources, services, and opportunities available
			 within the community to be served by the eligible entity, or available near the
			 community, that the students, the families of such students, and individuals in
			 the community may be able to access to meet the needs identified under
			 clause (i);
						(iii)a
			 description of the role of each of the partners of the eligible entity in
			 providing services described in
			 subsection (c) to the students and families
			 of the students;
						(iv)a strategy for
			 linking students and the parents and families of the students with the
			 opportunities for services available through the eligible entity; and
						(v)a strategy for evaluating the impact of
			 services that will be provided to students and their families through the
			 eligible entity, including—
							(I)a
			 description of the resources, supports, and opportunities that will be
			 leveraged from the community to provide such services;
							(II)a description of
			 how progress in increasing student access to physical activity, nutrition
			 education, and nutritious food will be measured; and
							(III)a description of how the impact of
			 increasing student access to physical activity, nutrition education, and
			 nutritious food will be measured.
							(c)Uses of
			 FundsAn eligible entity receiving a grant under this section
			 shall use the funds to carry out 1 or more of the following services:
				(1)Increasing, during the regular school
			 calendar, student access to physical activity, including through short bouts of
			 physical activity in the classroom and structured physical activities that are
			 taught and led by trained adults during recess.
				(2)Increasing, during the regular school
			 calendar, student access to nutrition education, including nutrition education
			 provided through the community by local nutritionists, or other health care
			 providers.
				(3)Increasing, during the regular school
			 calendar, student access to nutritious foods, including through food
			 demonstrations with local chefs and restaurants.
				(d)Matching
			 requirementTo be eligible to receive a grant under this section,
			 an eligible entity shall agree to provide non-Federal contributions in an
			 amount equal to not less than 50 percent of the amount of Federal funds
			 provided under a grant under this section.
			(e)DurationA
			 grant under this section shall be awarded for a period of not more than 3
			 years.
			(f)Supplement, not
			 supplantFunds made available under this section shall be used to
			 supplement, and not supplant, any other Federal, State, or local funds that
			 would otherwise be available to carry out the services assisted under this
			 section.
			(g)ReportingEach
			 eligible entity that receives a grant under this section shall, on an annual
			 basis during each year of the grant period, report to the Secretary on—
				(1)the number and
			 type of, and the roles played by, partners of the eligible entity involved in
			 the development and implementation of the entity’s community-involvement plan
			 described in
			 subsection (b)(2);
				(2)the services
			 coordinated or provided under the community-involvement plan; and
				(3)a
			 description of the degree to which the eligible entity has made progress in
			 increasing student access to physical activity, nutrition education, and
			 nutritious foods as a result of the services provided under the
			 community-development plan.
				(h)DefinitionsFor purposes of this section:
				(1)Child-and-youth-serving
			 organizationThe term
			 child-and-youth-serving organization means a public or private
			 organization with a primary focus on providing to children and youth, youth
			 development programs, or health, fitness, education, child welfare,
			 psychological, parenting, or recreation services.
				(2)Community-based
			 organizationThe term
			 community-based organization means a public or private nonprofit
			 organization of demonstrated effectiveness that—
					(A)is representative
			 of a community or significant segments of a community; and
					(B)provides
			 nutrition, nutrition education, or physical fitness services, or other related
			 services to individuals in the community.
					(3)During the
			 regular school calendarThe
			 phrase during the regular school calendar refers to a period
			 during the regular school calendar during school hours.
				(4)Eligible
			 entity
					(A)In
			 generalThe term eligible entity means a local
			 educational agency participating in the lunch program under the Richard B.
			 Russell National School Lunch Act and the breakfast program under section 4 of
			 the Child Nutrition Act of 1966 (42 U.S.C. 1771 et seq.) that has established a
			 partnership with 1 or more entities described in
			 subparagraph (B).
					(B)EntitiesThe
			 entities described in this subparagraph are as follows:
						(i)A
			 community-based organization.
						(ii)A
			 child-and-youth-serving organization or agency.
						(iii)An
			 institution of higher education.
						(iv)A
			 hospital or health care provider.
						(v)Other business or
			 community partner.
						(5)Institution of
			 higher educationThe term institution of higher
			 education has the meaning given the term in section 102 of the Higher
			 Education Act of 1965 (20 U.S.C. 1002).
				(6)SecretaryThe
			 term Secretary means the Secretary of Agriculture.
				
